              Case 1:20-cv-08759-VEC Document 12
                                              11 Filed 12/02/20 Page 1 of 2

                                                                    USDC SDNY
                                                                    DOCUMENT
                                                                    ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                        DOC #:
SOUTHERN DISTRICT OF NEW YORK                                       DATE FILED: 12/2/2020
 ----------------------------------------------------------x
                                                            :
 JDM IMPORT CO. INC., MG                                    :   Case No.: 1:20-cv-08759-VEC
 WORLDWIDE LLC, and ASIA PACIFIC                            :
 JEWELRY, L.L.C.                                            :
                                                            :   STIPULATION
                                     Plaintiffs,            :   [AND PROPOSED ORDER]
                                                            :
                   – against –                              :
                                                            :
 AMIT SHAH and THE JEWELRY CO.,                             :
                                                            :
                                     Defendants.
 ----------------------------------------------------------x


           IT IS HEREBY STIPULATED AND AGREED by and between the undersigned

counsel that Defendants’ counsel accepts service of the Summons, Complaint, and other

initiating documents in the above-captioned case, which were e-mailed by Plaintiffs to

Defendants’ counsel on or about October 22, 2020, on behalf of Defendants The Jewelry Co. and

Amit Shah;

           IT IS FURTHER STIPULATED that Defendants shall have until January 22, 2021 to

respond to the Complaint; and

           IT IS FURTHER STIPULATED that Defendants’ counsel’s acceptance of service of

process in this action is without prejudice to any and all of Defendants’ rights and remedies and

does not constitute a waiver of any rights and remedies relating to any jurisdictional defenses

other than service of process; and

           IT IS FURTHER STIPULATED that this Stipulation and Defendants’ counsel’s

acceptance of service of process in this action shall not be relied upon, introduced into evidence,

or otherwise used by Plaintiffs or any of their affiliates, including without limitation, any of the


                                                         1
000160.50487 Litigation 15685494v2
Case 1:20-cv-08759-VEC Document 12
                                11 Filed 12/02/20 Page 2 of 2




       The initial pretrial conference is adjourned to January 8,
       2021 at 10:30 a.m. The parties must appear for the
       conference by dialing 888-363-4749, using the access code
       3121171 and the security code 8759.The parties' joint
       submission is due December 31, 2020.
       SO ORDERED.




       HON. VALERIE CAPRONI
       UNITED STATES DISTRICT JUDGE                       12/2/2020
